  8:20-cr-00209-JMG-CRZ Doc # 64 Filed: 02/12/21 Page 1 of 2 - Page ID # 128




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                             8:20CR209

      vs.
                                                            ORDER
VERONICA      M.      SANDOVAL,
SERVANDO V. URIAS, ALEJANDRO G.
VALENCIA, and PRECILIANO H.
LOPEZ,

                  Defendants.


      Defendant Sandoval has moved to continue the trial, (Filing No. 63),
because Defendant needs additional time to investigate this case and prepare for
trial. The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Sandoval’s motion to continue, (Filing No. 63), is granted.

      2)    As to all defendants, the trial of this case is set to commence before
            the Honorable John M. Gerrard, Chief United States District Judge,
            in Courtroom 1, 100 Centennial Mall North, United States
            Courthouse, Lincoln, Nebraska, at 9:00 a.m. on April 26, 2021, or as
            soon thereafter as the case may be called, for a duration of four (4)
            trial days. Jury selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to all defendants, the additional time arising as a result
            of the granting of the motion, the time between today’s date and
            April 26, 2021, shall be deemed excludable time in any computation
            of time under the requirements of the Speedy Trial Act, because
            although counsel have been duly diligent, additional time is needed
            to adequately prepare this case for trial and failing to grant additional
            time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1),
8:20-cr-00209-JMG-CRZ Doc # 64 Filed: 02/12/21 Page 2 of 2 - Page ID # 129




         (h)(6) & (h)(7). Failing to timely object to this order as provided under
         this court’s local rules will be deemed a waiver of any right to later
         claim the time should not have been excluded under the Speedy
         Trial Act.

   Dated this 12th day of February, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
